Exhibit 10.5 Property Acquisition and Royalty Agreement dated January 16, 2011
between Peter Osha and Siga Resources Inc




Property Acquisition and Royalty Agreement




This agreement ( the Agreement) executed on the 16th day of January, 2011,




By and Between:




Siga Resources Inc.(Siga) and Peter Osha (Osha) .




Hereinafter referred to collectively as the PARTIES.




This purpose of this Agreement is for the parties to set the terms of the
transaction wherein Siga is acquiring the Lucky Thirteen Placer Mining Property
near Hope BC, described hereinafter in Exhibit A. (the Property).




This transaction has been the subject of previous agreements and negotiations.
The transaction described in this Agreement will cancel and replace any and all
earlier agreements between Siga and Osha and Osha and Touchstone Ventures Ltd,
and/or Touchstone Precious Metals Inc.




Section I: TERM




This Agreement will terminate at the earlier of the following events; Siga
ceases to make the required payments, or the Acquisition is completed by Siga
paying all the funds as described in the schedule of payments in Section II.




The net smelter return royalty granted to Osha by this agreement is perpetual
and has no expiry as long as Siga maintains its interest.




Section II: Transaction:




Siga and Osha hereby agree that Siga can acquire 100 percent of the Property to
acquire 100% of the Lucky Thirteen Placer Property under the following terms:




Siga will pay Osha $1.5 million CAD under the following payment schedule and
grant Osha a Net Smelter return royalty of 3 percent on the production of placer
products from the Lucky Thirteen Placer claim Property. There is to be no
partial earn-in under this agreement.




The purchase payments will be made on the following schedule:




By or before January 15, 2011

$10,000

Within 90 Days of execution

40,000

Within 6 months of effective date

50,000

Within 12 months of effective date

100,000

Within 18 months of effective date

100,000

Within 24 months of effective date

150,000

Within 30 months of effective date

150,000

Within 36 months of effective date

200,000

Within 42 months of effective date

200,000

Within 48 months of effective date

250,000

Within 54 months of effective date

250,000

Total

$1,500,000




(For greater clarity, the date of signature is the effective date) The payments
will be made as OSHA directs with regard to place of deposit.




Section III: Royalty and Royalty Payment




Definition of Net Smelter Return Production Royalty and Payment schedule




For the purposes of this agreement, the definition of Net Smelter Return Royalty
shall be as follows:




The net smelter return royalty shall be calculated as a percentage of the gross
receipts of the refining process, less the costs incurred subsequent to
concentrating. These costs include refining, smelting, marketing, transportation
and Insurance of concentrates produced from the project.





--------------------------------------------------------------------------------

For greater clarity, no direct mine operating costs will be deducted from the
gross receipts in calculating the royalty payments due.




Royalty payment




Production Net smelter Royalty payments will be paid quarterly. The royalty due
on the preceding three months production will be paid within 15 days of the end
of any given quarter. Full calculations will accompany each quarterly payment.




Section IV: Evaluation Program




Siga will, as soon as appropriate permits are approved and field operations are
feasible, conduct an evaluation program pursuant to the permit. The evaluation
program will bulk sample the deposit with approximately 12 excavated pits, or by
large diameter hole drilling as agreed when logistics and cost data are
available.




The samples will be excavated and processed through a washing plant and
concentrator. Gravel quality and quantity data will be collected via screening
and other methods during this program, and all black sands possible will be
recovered for further analysis and testing. The estimated total cost of the
evaluation program is approximately $400,000 CD.




The details of the Evaluation program will be agreed to between Osha and Siga
prior to February 15, 2011.




Evaluation Contractor




Siga agrees to work with Osha through his contracting company Triple O
Contracting, to accomplish the evaluation program. The arrangement for
conducting the evaluation will be on normal commercial terms for the work
involved.




It is agreed that Triple O contracting, on submission of acceptable invoices,
will be reimbursed for all costs to date, and subsequent costs involved with
getting the rail crossing approved, permitted and installed and all other costs
incurred directly in the development of the property.




The parties agree that Triple O Contracting, if it wishes, will have the
opportunity to contract the operations if Siga elects, in its sole authority, to
establish a production mining operation on the property.




Section V: Project Operator




Siga will be the operator and manager of the project. Siga shall have full
operating authority during its tenure on the property, and shall carry such
insurance for its actions as is reasonable and customary, and in accordance with
the laws of British Columbia.




As operator, Siga will be responsible for bonds, fees and general costs for its
operations, including any environmental liabilities incurred after the date of
this Agreement.




Section VI: Osha Warranties




Osha warrants that as of the date of this agreement :




He owns the claims 100 percent and that it is free and clear from liens and
encumbrances;




The Property is presently in good standing under the laws of British Columbia;




He has the sole and complete power to enter this Agreement and otherwise deal
with the Property as contemplated herein;




No hazardous or toxic materials, substances, pollutants, contaminants or wastes
have been released into the environment, deposited, discharged, placed or
disposed of at, on or near the Property as a result of Osha’s operations on the
Property, nor, to the best of Osha’s knowledge, has the Property been used at
any time as a land fill or waste dump site;




The Property is in compliance as of the date of the Agreement with Canadian
environmental regulations, permits and licenses;




There are no known pending or threatened suits or actions relating to
environmental or title problems;





2




--------------------------------------------------------------------------------

Section VI: SIGA Warranties




Siga warrants that as of the date of the Agreement:




It is a validly incorporated entity, incorporated in the State of Nevada, USA
and able to do business in Canada.




It has the authority to enter this Agreement.




Siga will perform all work in a good miner like manner and will conform to all
applicable Acts and Regulations and directives from appropriate regulatory
authorities.




Siga will provide Osha copies of all data collected on the property, and of all
smelter receipts, and provide an annual summary report at the end of each
calendar year.




Siga agrees, if this Agreement is terminated prior to Siga’s final purchase, to
keep the property and claims in good standing for at least one year beyond the
termination date and to provide six months or greater notice of its intent to
abondon its interest.




Section VII: Additional Property Acquisition




If at any time during the term of this agreement Siga or Osha or any affiliate
acquires directly or indirectly, any right or interest in any mining claim,
license, lease, grant, concession, permit, patent or other mineral property
located wholly or partly within the Area of Mutual Interest, the acquiring party
shall immediately give notice to the other party of the acquisition, the total
cost thereof, and all details in its possession regarding the geology and
mineralization, if any on the property. The non-acquiring party shall then have
30 days after the receipt of the notice to elect to place the newly acquired
under this Agreement, and it will become part of the Property. If the election
is made to accept the property into the Agreement, the acquiring party shall be
reimbursed for the acquisition costs by the non-acquiring party. If this
election is not made, the newly acquired property shall not be part of the
Agreement and the acquiring party shall be solely entitled to all right title
and interest the newly acquired property.




In this Agreement, “Affiliates” has the meaning ascribed to Affiliate under the
Business Corporation Act of British Columbia.




In this Agreement, “Area of Mutual Interest” means any part of lands lying
within two and one half (2.5) kilometers of the external boundary of the
Property.




Section VIII: Assignment




Neither Siga nor Osha may transfer or assign their interest in this Agreement
without the written consent of the other party, such consent not to be
unreasonably withheld provided that the assignee agrees in writing to be bound
by all the terms and conditions of this Agreement.




Section IX: Expenses




Each Party shall bear its own expenses and costs incurred in pursuing due
diligence, evaluations, negotiations and other such activities relating to this
Agreement, including without limitation the parties own legal and other
expenses.




Section X: Counterparts




This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original and all of which shall constitute one agreement.




Section XI: Jurisdiction




This agreement shall be construed in accordance with and governed by the laws of
the Province of British Columbia, Canada.




Section XII: Additional Acts and Documents




Each of the Parties will, upon the reasonable request of the other, make, do,
execute or cause to be made, done or executed all further and other lawful acts,
deeds, devices, documents, instruments and assurances for the better or more
perfect clarification and performance of the terms and conditions of this
agreement.





3




--------------------------------------------------------------------------------

Section XIIV: Enforceability




If any section, clause or requirement of this Agreement is found by a court of
competent jurisdiction to be unenforceable, this act does not result in any
changes to the validity or enforceability of the remainder of this Agreement.




Section XV: Default




If either Party to this Agreement is found to be in default and so noticed by
the other party according to the Notice Provisions Section XV of this Agreement,
the defaulting Party shall have 30 days from the date of the notice to cure the
default.




Section XVI: Notices




Should either Party need to give notice of any form to the other Party, the
notices must be delivered in writing, by electronic facsimile, Postal Services
as follows:




Siga Resources Inc. Peter Osha:

P.O Box 9963

 1654 Baker Creek Road

South Lake Tahoe, CA, USA Quesnel, BC, Canada

96158 V2J 7H5

FAX 530 548 7369

FAX 250-992 5750




With Copy to:__________ With Copy To:___________




Section XVII: Force Majeure




Neither party shall be liable in damages or have the right to terminate this
Agreement for any delay or default in performing hereunder if such delay or
default is caused by conditions beyond its control including, but not limited to
Acts of God, Government restrictions (including the denial or cancellation of
any export or other necessary license), wars, insurrections and/or any other
cause beyond the reasonable control of the party whose performance is affected.




Signature and Acknowledgement page follows:





4




--------------------------------------------------------------------------------

Signature Page:




IN WITNESS WHEREOF the Parties have executed this Agreement as of the day and
year first above written.




The Corporate Seal of SIGA RESOURCES INC. was affixed in the presence of:

)

)

)

 

 

)

 

Edwin G. Morrow

)

 

President, Siga Resources Inc.




)

 

Authorized Signatory

)

 

 

 

 

 

 

 




Peter Osha

)

)

)

 

 

)

C/S

 

)

 

 

)

 

Authorized Signatory

)

 

 

 

 








5




--------------------------------------------------------------------------------

Exhibit 'A'




The Claim is located on the New Westminster Mining Division, British Columbia,
Map Number 092H:




Claim Name

Area

Tenure Type

Tenure Number

Expiry Date

Lucky Thirteen

168.157 ha

Placer

523082

Dec 01, 2011








6


